Appellant's separate convictions must stand or fall on the basis of the majority's holding that appellant committed a traffic offense by failing to signal his intention to enter I-71 while using the ramp leading from the rest area to the highway. If appellant violated R.C. 4511.39 by failing to use a hand signal or activate his left turn signal, the traffic stop was justified on the basis that the investigative stop exception to the Fourth Amendment warrant requirement allows a police officer to stop an individual if he had a reasonable suspicion, based upon specific and articulable facts, that criminal behavior has occurred or is imminent. State v. Bird (1988), 49 Ohio App.3d 156,  551 N.E.2d 622. In justifying the particular intrusion, the police officer must be able to point to specific and articulable facts which would warrant a man of reasonable caution in the belief that the action was appropriate. Terry v. Ohio (1968),392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889, 44 O.O.2d 383. *Page 839 
Accordingly, if appellant did not violate R.C. 4511.39, the arresting officers had no right to stop his vehicle and the accompanying charges of possessing an open container and operating a motor vehicle while under the influence of alcohol must fail. State v. Klein (1991), 73 Ohio App.3d 486,597 N.E.2d 1141.
It is therefore necessary to analyze R.C. 4511.39 to determine if appellant violated the statute in failing to signal by his obvious intention to move from the exit ramp into the drive lane of I-71. In such analysis, we must keep in mind that the arresting officer testified that appellant's failure to use a turn signal did not "inconvenience any other vehicles or interfere with any other vehicles in their lane of travel," simply because there were no other vehicles on the road. Significantly, there are no reported cases interpreting R.C.4511.39 where there were not other vehicles on the road resulting in an accident.
Appellant obviously exercised due care to ascertain that the movement could be made with reasonable safety, inasmuch as there was no other vehicle in sight, and accordingly appellant complied with the first "duty" set forth in the first paragraph of R.C. 4511.39.
The majority erroneously concludes that the remainder of the first paragraph, i.e., "nor without giving an appropriate signal in the manner hereinafter provided," creates a second duty requiring the operator to always give some kind of signal.
A careful analysis of the second paragraph of R.C. 4511.39
reveals that the term "when required" at the beginning of the second paragraph has no meaning and is mere surplusage if the majority is correct in its belief that either a hand signal or a turn signal is always required. A fundamental rule of statutory construction dictates a finding that language contained in any statute must be construed so as to give such language its ordinary and intended meaning, absent a contrary intention expressed by the legislature. Accordingly, the legislature's use of the term "when required" implies without caveat that there are circumstances when neither a hand signal nor a turn signal is required.1
It would seem that it is now the law in the eight counties of the Twelfth Appellate District that a driver must activate his turn signal if he is driving on a country road at 4:00 a.m. without another vehicle within miles if he turns his car so as to avoid a boulder in his path. *Page 840 
I dissent because appellant did not violate any traffic laws and I suggest that the investigative stop of his vehicle was based on a hunch rather than specific and articulable facts warranting a belief that criminal behavior had occurred. Even if the stop was proper, there was no test performed on appellant despite his request for such and, as the trial judge observed, "* * * there's * * * not much more than a cintella [sic] about how the alcohol effected [sic] his physical reactions." The evidence supporting the DUI conviction was tenuous, at best.
I would reverse all three convictions.
1 If, for example, the "turn" or the movement right or left can be made with reasonable safety, as in the case sub judice,
because there are no other vehicles on the road, a driver may certainly swerve to avoid an object lying in the roadway without signaling. A driver may change lanes when properly directed to do so by a flag man or police officer, and in fact a turn signal would even be confusing unless the driver intended to exit the roadway.